DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reflecting mirror in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Brooks et al. (US 20090080602).
Regarding claim 1, Brooks teaches a radiotherapy apparatus for an animal, comprising: 
a treatment part 101 including an accommodation space for placing an animal; 
an irradiation part 105 602 including an electron generator and a linear accelerator coupled to one side of the electron generator and disposed in a direction perpendicular to the treatment part, the linear accelerator being configured to emit radiation toward the treatment part; and 
an image acquisition part 108 607 located at a preset interval from the treatment part along an irradiation direction of the radiation (figure 4a 5a) and configured to obtain an image of an irradiation area when the radiation is applied, wherein the radiation has an output of 1 MeV to 2 MeV (para 39) so as to be applied to a diseased part located within a predetermined distance range from epidermis of the animal (para 35).
Regarding claim 2, Brooks teaches the irradiation part further includes a lamp configured to measure the irradiation area when the irradiation is applied and an ion chamber configured to measure an output of the radiation, and wherein the lamp and the ion chamber are located on the same plane.
Regarding claim 3, Brooks teaches the irradiation part further includes a first collimator 604 and a second collimator 605 configured to adjust the irradiation area of the radiation, and wherein the second collimator is a pin-hole collimator (tertiary multi leaf collimator para 37).
Regarding claim 4, Brooks teaches the treatment part is movable in a horizontal direction and a vertical direction with respect to a parallel surface of the ground (para 33).
Regarding claim 6, Brooks teaches the predetermined distance range is a range of 10 cm to 20 cm (in the range of breast size).
Regarding claim 7, Brooks teaches a beam stopper 608 located to be spaced apart from the image acquisition part along the irradiation direction of the radiation to interrupt leakage of the radiation through at least one of the treatment part or the image acquisition part (figure 5a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks in view of Siochi (US 6353655).
Regarding claim 5, Brooks fails to teach the image acquisition part further includes a reflecting mirror, and an angle between a parallel surface of the ground and the reflecting mirror is 45° or less.
Siochi teaches a reflecting mirror 40, and an angle between a parallel surface of the ground and the reflecting mirror is 45° or less (figure 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the detector of Brooks with the mirror as taught by Siochi, since it would provide better detector protection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOON K SONG/Primary Examiner, Art Unit 2884